Citation Nr: 0808809	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma.

2.  Entitlement to service connection for macular hole of the 
left eye.

3.  Entitlement to a rating in excess of 10 percent for 
deviated septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied service connection for 
bilateral glaucoma and a macular hole of the left eye and 
denied a rating in excess of 10 percent for deviated septum.  
The veteran presented testimony at a personal hearing in 
April 2007 before the undersigned.  The Board remanded these 
issues in July 2007 for further development.

The issue of entitlement to service connection for macular 
hole of the left eye is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

The veteran, through his representative, has raised a claim 
of entitlement to service connection for tinnitus based on 
the veteran's report of suffering from tinnitus at a VA 
audiological examination in August 2007.  That issue is 
referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's bilateral 
glaucoma either had its onset in service or preexisted 
service and was permanently worsened therein.  

2.  The veteran's impaired vision due to refractive error is 
not a disease or injury for which compensation benefits are 
paid.

3.  The veteran's service-connected deviated nasal septum is 
assigned a 10 percent rating, the highest rating authorized 
by the Schedule for Rating Disabilities for traumatic 
deviated nasal septum.  

4.  The competent and probative medical evidence of record 
does not show that his deviated nasal septum disability has 
necessitated frequent periods of hospitalization or has 
caused marked interference with his employment beyond that 
contemplated by the 10 percent disability rating.


CONCLUSIONS OF LAW

1.  Bilateral glaucoma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for deviated nasal septum are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.97, Diagnostic Code (DC) 6502 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in December 2004, March 
2006, and August 2007; a rating decision in April 2005; and a 
statement of the case in April 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudications in a 
supplemental statement of the case in December 2007.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Bilateral glaucoma

The veteran seeks service connection for bilateral glaucoma.  
He contends that an eye disability was incurred in service as 
he was issued eye glasses at the time of his discharge from 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2007).  Mere congenital 
or developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Service medical records show that at induction examination in 
March 1943, the veteran was noted to have defective vision.  
Examination of his eyes without correction was 20/30 
bilaterally and he was color blind.  A Surgeon General 
extract dated in July 1944 was negative for treatment of any 
eye disability.  At his discharge examination in January 
1946, there were no abnormalities of his eyes noted and his 
uncorrected vision was 20/20 bilaterally.  

After service, on examination in March 1948, no abnormalities 
of his eyes were noted.  His uncorrected vision was 20/25 in 
the right eye and 20/30 in the left eye.  On VA examination 
in January 1950 there were no findings of an eye disability.  
His uncorrected vision was 20/20 bilaterally.

In his claim received in September 2004 the veteran indicated 
that he had glasses for poor sight and treatment for 
glaucoma.  

VA outpatient treatment records show that in May 2002 the 
veteran received a prescription for new glasses for 
refractive error.  On examination in June 2003 the impression 
was glaucoma suspected, based on increased intraocular 
pressure; bilateral cataracts, right greater than left; and 
refractive error.  When seen several days later in June 2003 
for follow-up and refraction, his eye history was macular 
hole, glaucoma suspected.  The assessment was myopia, 
astigmatism, and presbyopia treated with glasses; a macular 
hole without treatment; and ocular hypertension.  He was seen 
for follow-up in March 2004.  

The veteran testified in April 2007 that when he suffered a 
blow to his face in service which injured his nose and he 
also suffered an injury to his eyes.  He noticed a decrease 
in his vision but can't recall if his eyes were even 
addressed at that time.  He had trouble with his vision the 
rest of his time in service.  He was issued glasses right 
when he separated from service and had worn glasses since.  
He had not related to his current eye doctor about the trauma 
to his face in service.  His vision was getting worse.   

At a VA eye examination in August 2007, the examiner reviewed 
the claims folder and reported examination findings.  The 
diagnosis was primary open-angle glaucoma which the examiner 
opined was not related to an injury in service.  

The examiner also diagnosed a macular scar in the right eye, 
likely responsible for decreased vision, and probable age-
related macular degeneration.  The examiner opined that given 
the veteran's right eye vision had decreased in the previous 
year and a half, and that it was unrelated to his injury in 
1945.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for bilateral glaucoma.

Service medical records do not show complaints, findings, or 
diagnosis of bilateral glaucoma or an eye condition due to an 
injury while in service.  At entrance to service the 
veteran's uncorrected vision was 20/30 bilaterally which is a 
refractive error and he was color blind which is congenital.  
Refractive error and congenital defect are not a disease or 
injury within the meaning of applicable law.  38 C.F.R. 
§ 3.303(c) (2007).  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  VAOPGCPREC 82-90, 56 Fed. 
Reg. 45711 (1990).

The Board finds that the evidence in this case does not show 
that any superimposed disease or injury occurred during 
military service that resulted in increased disability.  The 
veteran has contended that his eyes were injured in service.  
However, the veteran's service medical records show no injury 
to the eyes.  Moreover, no eye abnormalities were noted at 
his discharge examination and his uncorrected vision was 
normal or 20/20 bilaterally.  There is no competent medical 
evidence of a superimposed disease or injury during service 
that resulted in a decrease in visual acuity.  Thus, a 
chronic acquired eye disorder was not shown in service.

Although the issuance of glasses is not shown in his service 
medical records, the veteran has claimed that he was issued 
glasses at the time of his discharge and has continued to 
wear glasses.  Current treatment records show the 
prescription of glasses for refractive error.  However, as 
noted above, refractive error is not a disease or injury 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 3.303(c).   

The veteran has a current diagnosis of bilateral glaucoma.  
The Board has found no evidence that bilateral glaucoma was 
incurred as a result of service.  Service medical records 
fail to reveal any chronic problems involving the eyes, with 
the exception of refractive error.  The veteran's service 
medical records do not establish that his claimed bilateral 
glaucoma had its onset during military service.  

After review of the claims folder and a thorough examination 
in August 2007 of the veteran, a VA examiner opined that the 
veteran's primary open-angle glaucoma was not related to an 
injury in service.  It appears that the VA examiner's opinion 
was based on review of the claims file and sound medical 
judgment and is persuasive in this case.

The Board recognizes that the veteran sincerely believes that 
he has impaired vision attributable to his service.  He is 
competent, as a layman, to report that as to which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994). 
However, lay persons are not considered competent to offer 
medical opinions or diagnoses, and statements to that effect 
do not provide a basis upon which to establish service 
connection.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matters 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a nexus or causal link between 
any current impaired vision and his active service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's bilateral glaucoma began 
or was aggravated during service.  There is no competent 
medical evidence that the veteran currently has bilateral 
glaucoma which has been linked to his service.  No probative, 
competent medical evidence exists of a relationship between 
any current bilateral glaucoma and any continuity of 
symptomatology asserted by the veteran.  McManaway v. West, 
13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed bilateral glaucoma is related to any 
incident during service.  Thus, the preponderance of the 
evidence is against granting service connection, either on a 
direct or aggravated basis.  Since the preponderance of the 
evidence is against the claim, service connection for 
bilateral glaucoma must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Deviated septum

The veteran seeks a rating in excess of 10 percent for his 
service-connected deviated septum.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service medical records show that the veteran suffered a 
fractured nose in service.  Residuals were shown at a March 
1948 VA examination.  In an April 1948 rating decision the RO 
granted service connection for traumatic deviated nasal 
septum with moderate obstruction of the right naris.  A 10 
percent rating was assigned from March 1948 for marked 
interference with air space.

VA outpatient treatment records from May 2002 through 
September 2005 from the Chicago VA Medical Center including 
reports from the VA Outpatient Clinic at Crown Point, Indiana 
and from the VA Medical Center at Indianapolis, Indiana, from 
February 2006 through February 2007, are negative for 
complaints, findings, or treatment of the veteran's deviated 
nasal septum with obstruction.  

The veteran testified in April 2007 as to the symptoms 
related to his deviated septum.  

At an August 2007 VA examination, the history of the injury 
to his nose which resulted in a nasal fracture was noted.  He 
developed nasal airway obstruction, worse on the right than 
the left.  The veteran related that the difficulty breathing 
through his nose had been unchanged since that time.  Various 
treatments had not provided any improvement.  He had no 
surgical treatment.  He had post-nasal drip but had no 
episodes of debilitation as a result.  The trouble breathing 
through his nose seemed to contribute to needing to stop and 
catch his breath more frequently when active.  He was retired 
and this had no impact on his occupational functioning.  He 
had no history of nasal neoplasm.  

On nasal examination, the right side of the nasal cavity was 
between 80 and 90 percent obstructed by the right directed 
nasal septal deviation, which was especially severe 
inferiorly.  Crusting or significant turbinate hypertrophy on 
the right side was not shown.  The left nasal cavity had 
evidence of posterior left directed nasal septal deviation 
but the anterior portion was more widely patent.  The left 
nasal airway obstruction was 40 to  50 percent.  There was no 
evidence of loss of tissue or other deformity of the nose.  
Tenderness to percussion of the maxillary and femoral sinuses 
bilaterally was not shown.  There was no significant nasal 
crusting identified.  He had no disease or injury to the soft 
palate, larynx or pharynx.  The diagnosis was nasal airway 
obstruction.  He had severe deviation of the nasal septum 
inferiorly and anteriorly to the right side and somewhat to 
the left side posteriorly.  This was at least, in part, the 
cause of his nasal airway obstruction.

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 10 percent for deviated 
septum is not shown.  

A maximum 10 percent schedular rating for traumatic deviated 
septum is warranted with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502.  

The veteran is in receipt of the maximum schedular rating for 
traumatic deviated nasal septum under the Schedule for Rating 
Disabilities.  His claims file is void of any evidence to 
suggest that his deviated septum is unusual for an injury of 
that type.  In the medical evidence discussed above, the 
veteran is not shown to have any other associated 
symptomatology or disability associated with his deviated 
nasal septum.  The veteran has not contended nor does the 
evidence demonstrate that this case presents an exceptional 
or unusual disability picture such as to render impractical 
the application of the regular schedular standards.  The 
rating schedule has a specific diagnostic code for the 
disability at issue and the veteran's disability is not shown 
to cause marked interference of employment beyond that 
contemplated in the assigned evaluation or to necessitate 
frequent periods of hospitalization.  Therefore, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.  

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent evaluation for deviated 
septum adequately reflects the clinically established 
impairment experienced by the veteran.  The veteran's 
symptoms remained constant throughout the course of the 
period on appeal and thus assignment of staged ratings is not 
warranted.  Fenderson v. West, 12 Vet. App. 199 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's deviated septum, the claim must be denied.  38 
U.S.C.A. § 5107(b).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for bilateral glaucoma is 
denied.

Entitlement to a rating in excess of 10 percent for deviated 
septum is denied.


REMAND

Further development is needed on the issue of entitlement to 
service connection for a macular hole of the left eye.  

The Board remanded this issue in July 2007 for an examination 
to determine the nature and etiology of a diagnosed macular 
hole of the left eye as shown by medical evidence of record.  
The medical evidence of record shows a diagnosis of macular 
hole of the left eye and in the April 2005 rating decision 
and April 2007 statement of the case.  Thus, the Board noted 
in the July 2007 remand that although the veteran talked 
about his right eye having decreased vision at the April 2007 
hearing, it was the veteran's left eye that had been 
diagnosed with a macular hole.    

The veteran was afforded a VA eye examination in August 2007 
and his medical history noted that he had been told he had a 
hole in the left eye.  The remand instructions requested an 
examination and a medical opinion regarding the macular hole 
of the left eye as did the examination request.  However, a 
medical opinion pertinent to a diagnosis of a macular hole of 
the left eye was not provided.  In view of the foregoing, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998) (compliance with remand 
instructions is neither optional nor discretionary).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA physician who 
examined the veteran in August 2007, to 
review the claims file.  The physician's 
report should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that examiner is no longer 
available, forward the request for 
supplemental opinion to another doctor 
specializing in eye disorders.  The 
medical evidence of record shows that the 
veteran has been diagnosed with a macular 
hole of the left eye.  The physician 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability), that a macular 
hole of the left eye was triggered by or 
resulted from an incident in service to 
include the blow to his face with an 
injury to his nose in April 1945.  

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


